DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 13-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyde et al. (Pub # US 2017/0061772 A1).

Consider claim 2, Hyde et al. clearly show and disclose the communication module, wherein the proximity sensor comprises an infrared detector [0064].
Consider claim 3, Hyde et al. clearly show and disclose the communication module, wherein the one or more warning devices comprises a light adapted to emit light radiation [0069].
Consider claim 4, Hyde et al. clearly show and disclose the communication module, wherein the one or more warning devices comprises a speaker adapted to emit audible sound radiation [0070].
Consider claim 5, Hyde et al. clearly show and disclose the communication module, wherein the audible sound radiation is modulatable [0102].
Consider claim 8, Hyde et al. clearly show and disclose the communication module, comprising one or more auxiliary (pressure) sensors coupled to an input/output port of the communication module [0037].

Consider claim 10, Hyde et al. clearly show and disclose the communication module, compring a touch panel display screen [0064].
Consider claim 13, Hyde et al. clearly show and disclose the communication module, wherein the communication interface is configured to communicate certain monitored events to the remote operator [0071].
Consider claim 14, Hyde et al. clearly show and disclose the communication module, wherein the communication interface is configured to communicate messages between the local operator and the remote operator [0038].
Consider claim 15, Hyde et al. clearly show and disclose the communication module, wherein the communication interface is a wireless interface operable in accordance with a communication protocol [0044].
Consider claim 16, Hyde et al. clearly show and disclose the communication module, wherein the communication interface is a wired interface adapted to couple to a local area network [0044].
Consider claim 17, Hyde et al. clearly show and disclose the communication module, comprising an input port configured to receive external input from one or more auxiliary (pressure) sensors [0037].

Consider claim 21, Hyde et al. clearly show and disclose the communication module, wherein the one or more warning devices are configured to display or sound a warning in response to the local operator being proximate the proximity sensor [0104].
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barringer, JR. (Pub # US 2010/0021880 A1) (Applicant Admitted Prior Art).
Consider claim 19, Barringer, JR. clearly shows and discloses an automated processing system, comprising: an automated processing equipment configured to perform automated chemical and/or physical transformations of materials [0079]; a local operation device operable to enable operation of the automated processing equipment by a local operator [0128 and 0135] ; a remote operation device operable to enable operation of the automated processing equipment by a remote operator [0164]; and a remote control warning device located proximate to the automated processing equipment, the remote control warning device configured to allow communication between the remote operation device and the local operation device and to provide a warning to the local operator  in response to the local operator being within a safety zone of the automated processing equipment [0163 and 0145].
Consider claim 20, the method steps herein have been performed or executed by the corresponding apparatus in claim 19. Therefore, claim 20 has been analyzed and rejected with regard to claim 19 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (Pub # US 2017/0061722 A1) as applied to claim 1 above, and further in view of Al Shalabi  (Pub # US 2015/0145667 A1) (Applicant Admitted Prior Art).
Consider claim 6, Hyde et al. teaches the communication module includes a warning device comprise a light.
Hyde et al. does not teach wherein the one or more warning devices comprises a distinctive warning pattern.
In the same field of endeavor, Al Shalabi teaches wherein the one or more warning devices comprises a distinctive warning pattern [0023] for the benefit of distinct the priority of warnings.
Therefore, it would have been obvious to a person of an ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more warning devices comprises a distinctive warning pattern as shown in Al Shalabi, in Hyde et al. device for the benefit of distinct the priority of warnings.

Hyde et al. does not teach wherein the one or more warning devices are rotatable in orientation relative to the housing.
In the same field of endeavor, Al Shalabi teaches wherein the one or more warning devices are rotatable in orientation relative to the housing [0028] for the benefit of expose the warning in more noticeable orientation.
Therefore, it would have been obvious to a person of an ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more warning devices are rotatable in orientation relative to the housing as shown in Al Shalabi, in Hyde et al. device for the benefit of expose the warning in more noticeable orientation.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (Pub # US 2017/0061722 A1) as applied to claim 1 above, and further in view of Davis et al. (Pub # US 2017/0301213 A1).
Consider claim 11, Hyde et al. teaches the communication module includes the user interface.
Hyde et al. does not teach wherein the user interface is configured to allow the local operator to reject an incoming remote control session or suspend an already active remote control session.
In the same field of endeavor, Davis et al. teaches wherein the user interface is configured to allow the local operator to reject an incoming remote control session or suspend an already active remote control session [0033] for the benefit of limiting the access from remote location.

Consider claim 12, Hyde et al. teaches the communication module includes the communication interface.
Hyde et al. does not teach wherein the user interface is configured to display an identity of a remote operator who is starting an incoming remote control session or is already engaged in an active remote control session.
In the same field of endeavor, Davis et al. teaches wherein the communication interface is configured to display an identity of a remote operator who is starting an incoming remote control session or is already engaged in an active remote control session [0058] for the benefit of granting the authority to each identified personnel.
Therefore, it would have been obvious to a person of an ordinary skill in the art before the effective filing date of the claimed invention to include wherein the communication interface is configured to display an identity of a remote operator who is starting an incoming remote control session or is already engaged in an active remote control session as shown in Davis et al., in Hyde et al. device for the benefit of granting the authority to each identified personnel.
Response to Arguments
Applicant’s arguments with respect to claims 1-21have been considered but are moot because the new ground of rejection does not rely on the reference or in combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687